Exhibit 99.1 DeAnne Gabel Director - Investor Relations Investor Update Issue Date:December 11, 2008 This investor update provides information on Continental's guidance for the fourth quarter and full year 2008. Advanced Booked Seat Factor The Company is comfortable with its advanced booked seat factor (the percentage of available seats that are sold) levels for the next six weeks. Consolidated domestic bookings for the next six weeks are running 2 - 3 points higher as compared to last year.Mainline Latin bookings are running 1 - 2 points ahead of last year.Transatlantic bookings are about flat as compared to last year.Pacific bookings are running 2 - 3 points behind last year. For the fourth quarter, the Company expects both consolidated and mainline load factors to be down about 1 point yoy. Targeted Unrestricted Cash, Cash Equivalents and Short Term Investments Balance Continental anticipates ending the fourth quarter of 2008 with an unrestricted cash, cash equivalents and short-term investments balance of approximately $2.6 billion.This balance includes the remaining $92 million of student-loan related auction rate securities that were classified as long-term investments at the end of the third quarter but have since been reclassified as unrestricted short-term investments. Cargo, Mail, and Other Revenue The Company's Cargo, Mail, and Other Revenue for the fourth quarter 2008 is expected to be between $360 and $370 million. Other Non-Operating Income/(Expense), net With the recent decline in the value of many foreign currencies against the US dollar, the company is expecting to record a foreign exchange loss in the fourth quarter. Declines primarily in the euro, British pound, Canadian dollar and Brazilian real against the US dollar have resulted in losses on foreign-denominated cash and other receivables related to our operations in those areas of the world. For October and November 2008, these foreign currency losses totaled approximately $25 million. The Company could experience additional foreign exchange losses in December if the US dollar continues to strengthen against these and other currencies. Available Seat Miles (ASMs) 2008 Estimate Year-over-Year % Change 4thQtr.(E) Mainline Domestic (11.5)% Latin America (3.8)% Transatlantic (1.5)% Pacific (11.0)% Total Mainline (8.0)% Regional (1.0)% Consolidated Domestic (9.6)% International (4.1)% Total Consolidated (7.2)% For the full year 2009, Continental expects its mainline capacity to be down between 1% to 3% yoy, with its mainline domestic capacity expected to be down 4% to 6% yoy. Load Factor 2008 Estimate 4thQtr.(E) Domestic 81 - 82% Latin America 78 - 79% Transatlantic 74 - 75% Pacific 73 - 74% Total Mainline 78 - 79% Regional 74 - 75% Consolidated 78 - 79% Continental's month-to-date consolidated load factor is updated daily and can be found on continental.com on the Investor Relations page under the About Continental menu. Pension Expense and Contributions Year-to-date, the Company has contributed $102million to its defined benefit pension plans, satisfying the Company's minimum required contributions during calendar year 2008. The Company does not plan to make additional contributions this year. Continental estimates that its non-cash pension expense will be approximately $102 million for 2008, which includes non-cash settlement charges related to lump sum distributions from the pilots’ frozen defined benefit pension plan for the nine months ending September 30, 2008.Settlement charges are also expected for the fourth quarter 2008, but the Company is not able at this time to estimate the amount of these charges. Due to the significant decline in the aggregate value of the assets held by the trust for its defined benefit pension plans since December 2007, the Company now estimates that its minimum funding requirements with respect to its defined benefit pension plans will be greater than what it had previously disclosed. Based on recent performance, the Company estimates that its minimum funding requirements for 2009 will be approximately $110 million.
